Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of U.S. patent application 16/868195 filed 5/6/2020, which claim priority to US patent application 15/206885 filed 7/11/2016, under 35 U.S.C. 120 is acknowledged.

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,182,868.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recite the same limitations contained in the narrower claims of the parent applications. For example, the instant claims omit the limitation of an indication of being equipped with police report generation device.  As such, the instant claims are obvious in light of the parent claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update. The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.
More particularly, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/ formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/ pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-20 recite an apparatus, process, and product that include a fundamental economic principle, and therefore, method of organizing human activity.  More particularly, the claims recite inventions including a device, method, and medium for receiving insurance policy data, vehicle identification data, and vehicle driver data, and then generating a police report from the compiled data, which are long standing commercial practices, by humans manually and via mental steps.  For example, humans have long scanned, using their eyes, insurance cards, VINs, and driver’s licenses to obtain data regarding the policy, vehicle and driver respectively, and then used such information to generate a police report.  Police reports produced in accordance with ordinary business practice are a business/ public record; they are commonly used in the insurance industry, when settling claims, and to determine civil liability as well as criminal violations.  As such, the claimed inventions include inventions that include an abstract idea under Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h).  The claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  Under part 2b, the additional elements (a cognitive model/engine, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology (all generic computers can execute cognitive modeling).  With respect to the instant amendment, opting into a feature or product, so as to enable disclosure of private information is another long standing commercial practice and insignificant extra-solution activity, which fails to offer a practical application by itself.  
The extraneous claim limitations of the independent and dependent claims, including the various types of pre-existing data typically used to generate a police report (e.g., scanning, vehicle telematics data, satellite video/imagery data, vehicle-to-vehicle data, etc.) have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, albeit well-understood, routine and conventional technological environment. Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility. See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir.2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea). 
Courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over US 2013/0222133 to Schultz et al., in view of US 9,604,563 to Wilson, II et al.
With respect to Claim 1, 8, 15 Schultz teaches a method (FIG. 3a,b), non-transitory medium (FIG. 7, memory), and electronic device (FIG. 1, multimedia event processor 103, 517) for automatically generating a police report ([0073-74]), the device comprising: an insurance policy data receiving module ([0073-74]; FIG. 1) stored on a memory ([0050]; FIG. 7) that, when executed by a processor ([0050]; FIG. 7) of a computing device, causes the processor to receive insurance policy data ([0073-74]), wherein the insurance policy data is representative of a vehicle insurance policy ([0073-74]); a vehicle identification data receiving module stored on a memory that, when executed by a processor of a computing device, causes the processor to receive vehicle identification data, wherein the vehicle identification data is representative of at least one vehicle (FIG. 5a; [0063-64]); a vehicle driver identification data receiving module stored on a memory that, when executed by a processor of a computing device, causes the processor to receive vehicle driver identification data, wherein the vehicle driver identification data is representative of a vehicle driver ([0041], names; [0057];[0073], driver); and a police report data generation module stored on a memory that, when executed by a processor of a computing device, causes the processor to automatically generate police report data, based upon the insurance policy data, the vehicle identification data, and the vehicle driver identification data ([0071];[0073]).  With respect to the instant amendment, Schultz teaches receiving content of an insurance policy based upon an opt-in feature. ([0037])  Schultz teaches an association of the vehicle, and driver with the policy (policy management module 215; [0063];[0070];[0073]; FIG. 4)
Whereas Schultz teaches capturing [0056], user ID field; [0073], retrieving information necessary for police report; [0064], capturing image data of vehicle (a barcode is an image); [0046] various capture tool, capturing information associated with user/device, it fails to expressly teach the use of a scanning device.  Wilson, however, teaches the modules including a scanner to capture said information (col 8, ln 39-44).  Using a scanner to capture one item teaches each of the items, since the text of the police report is printed matter.  Wilson discusses the time consuming and resource intensive process of assessing damage after a collision (Background).  It would have been obvious to one of ordinary skill in the art modify Schultz to include scanning equipment to obtain information such as VIN, policy data, and driver data so as to reduce the time and resources required to obtain such information.
With respect to Claims 2, 3, 9, 10, and 16, Schultz teaches a vehicle telematics data receiving module stored on a memory that, when executed by a processor of a computing device, causes the processor to receive vehicle telematics data, wherein the vehicle telematics data is representative of an impact, time and location of a collision, and wherein the police report data is further based upon the vehicle telematics data (FIG. 5a; [0014-15|;[0020], accelerometer; [0046], various device sensors; [0063-65]; collision).
With respect to Claims 4, 7, 11, 14, 17, and 20, Schultz teaches a satellite video data receiving module stored on a memory that, when executed by a processor of a computing device, cause the processor to receive satellite video data representative of images acquired by a camera attached to a satellite ([0030], “satellite”;[0032], “satellite phone”; [0015]; [0019], video, image); and an accident scene reconstruction data receiving module stored on a memory that, when executed by a processor of a computing device, causes the processor to receive accident scene reconstruction data, wherein the accident, scene-reconstruction data is representative of a scene of a vehicle accident, and wherein the police report data is further based upon the satellite video data and the accident scene reconstruction data ([0063-65], photographs).

Claims 5, 12, and 18 are rejected under § 103 as being unpatentable over Schulte, in view of Wilson, and further in view of US 9,697,733 to Penilla et al.
With respect to Claims 5, 12, and 18, Schultz fails to expressly teach a vehicle-to-vehicle data transmission module stored on a memory that, when executed by a processor of a computing device, causes the processor to receive vehicle-to-vehicle data communicated vehicle-to-vehicle from another vehicle; and  a police report data transmission module stored on a memory that, when executed by a processor of a computing device, causes the processor to transmit the vehicle-to-vehicle data and the police report data to a processor of a remote computing device. ([0071-73])  Penilla, however, well teaches vehicle-to-vehicle communications/modules for exchanging data, which causes a processor to receive such data (col 5, ln 55-col 6, ln 12).  It teaches direct data exchange between vehicles (Abstract) and contemplates the data being communicated in the context of a police report (col 21, ln 50-col 22, ln 12).  As taught by Penilla, vehicle-to-vehicle communication is desirous to assist drivers in general and insurance companies in finding fault (col 1, ln 53-67; col 8, ln 2).  As such, it would have been obvious to one of ordinary skill in the art to modify Schultz to include vehicle-to-vehicle module, since such technology was known to offer a method to transmit data to a vehicle, which could then be used to assist drivers and insurance companies.


Claims 6, 13, and 19 add limitations not taught by the prior art, however, an indication as to the equipment of a vehicle as included in a police report is printed matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696